DETAILED ACTION
Introduction
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges Applicant’s amendment of claims 20-33, 35; cancellation of claims 34 and 36-38; and addition of claim 39 in Applicant’s Response to Restriction Requirement dated 04 March 2021 (“Response”).  Claims 20-33, 35 and 39 are currently pending in this application and are subject to examination herein.
Based upon Applicant's amendment of Fig. 3 to omit element 38 from the upper figure therein and amendment of Fig. 7 to properly designate central axis 124, the Examiner’s prior objection to the Drawings on those grounds is withdrawn.
Allowable Subject Matter & Examiner's Reasons For Allowance
Claims 20-33, 35 and 39 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or otherwise teach the combination of limitations claimed in the aforementioned claims.  In particular regarding independent claim 20, the prior art of record fails to disclose or otherwise teach a servo control system for controlling a flight control surface in an aircraft, the servo control system comprising: 
a pressure transducer containing a force sensing element, the force sensing element comprising 

wherein the disc spring is uniformly deflectable along the central axis in response to force acting on the disc spring; 
a servo controller in communication with the pressure transducer, wherein the servo controller is configured to receive an output signal from the pressure transducer when the disc spring is deflected; 
a flow control valve in communication with the servo controller, wherein the servo controller is configured to control the flow valve in response to the output signal; and 
an actuator in communication with the flow control valve and the flight control surface, wherein the actuator is configured to control the flight control surface in response to the flow control valve.
Specifically, the prior art does not disclose or otherwise teach the claimed combination and, in particular, does not teach a servo control system for controlling a flight control surface in an aircraft, the servo control system comprising: 
a pressure transducer containing a force sensing element, the force sensing element comprising a disc spring having a unitary body that circumscribes a central axis and has a repeating pattern that is symmetrical relative to the central axis, the disc spring being configured to provide linear axial motion while minimizing a radial load, wherein the disc spring is uniformly deflectable along the central axis in response to force acting on the disc spring. 
Claims 21-33 and 35 depend, either directly or ultimately, from allowable, independent claim 20 and are, therefore, likewise allowed.
Regarding independent claim 39, the prior art of record fails to disclose or otherwise teach a force sensing element comprising: 
a disc spring having a unitary body that circumscribes a central axis and has a repeating pattern that is symmetrical relative to the central axis, the disc spring being configured to provide linear axial motion while minimizing a radial load, 
wherein the disc spring is uniformly deflectable along the central axis in response to force acting on the disc spring, 
wherein the disc spring is configured for bidirectional movement along the central axis, 
wherein the disc spring has a first extended position and a second extended position, the disc spring being axially moveable in a first direction from the retracted position towards the first extended position when loaded and in a second direction from the retracted position towards the second extended position when loaded, the second direction being directly opposite the first direction.
Specifically, the prior art does not disclose or otherwise teach the claimed combination and, in particular, does not teach a force sensing element comprising a disc spring having a unitary body that circumscribes a central axis and has a repeating pattern that is symmetrical relative to the central axis, the disc spring being configured to provide linear axial motion while minimizing a radial load and uniformly deflectable along the central axis in response to force acting on the disc spring, wherein the disc spring is configured for bidirectional movement along the central axis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDE J BROWN whose telephone number is (571)270-5924.  The examiner can normally be reached on Mon-Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAUDE J BROWN/Primary Examiner, Art Unit 3643